Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1, 9, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, 9, 17 recites “the corresponding storage group” and is unclear as to which corresponding storage group is referenced.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 4-10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (Pub. No. US 2012/0204176) in view of Kitamura (Pat. No. US 7,441,096) in view of Marshak (Pat. No. US 7,734,884).
Claim 1, Tian teaches  “a method for placing workloads on storage groups of a distributed storage system, the method comprising: determining, for each of the plurality of storage groups (i.e. for each host), a corresponding variance between a corresponding first amount of storage used of a first physical storage device and a corresponding second amount of storage used of a second physical storage device of the corresponding set of physical storage devices, wherein data associated with a first workload is stored on a first storage group of the plurality of storage groups ([0052] When it is predicted to deploy the virtual machine, for a physical server where the virtual machine is located (i.e. “first storage group”), a comprehensive load of the physical server needs to be increased, so the predicted values of the properties of the virtual machine are always calculated according to a maximum share required by the properties (CPU, memory, network) of the virtual machine, so as to reserve enough resources. Meanwhile, if it is found that the virtual machine does not use up the required maximum share after observation for a period of time t, a dynamic adjustment is performed when allocating the virtual machine again.); determining, for each of the plurality of storage groups other than the first storage group, an expected change in the corresponding variance based on migrating the data associated with the first workload from the first storage group to the corresponding storage group ([0094] a calculation processing module 42, configured to determine load mean values of properties of the scheduling domain according to the current utilization ratios, and calculate load variance values of the physical machines according to the load mean values of the properties of the scheduling domain and load predicted values of the properties of the physical machines; [0148-0154] calculating predicted value of each physical machine); and migrating the data associated with the first workload from the first storage group to a second storage group of the plurality of storage groups based on the expected change in the corresponding variance of the second storage group being a decrease in the corresponding variance of the second storage group and based on the migrating decreasing the corresponding variance of the first storage group ([0095] a deployment executing module 43, configured to select a physical machine with a minimum load variance value to deploy the current allocation task. [0155] Step 500: Two sub-sums D1 and D2 are generated through the previous parallel calculation and to form a column, one-dimensional sorting is performed on the column to search a proper physical machine with a minimum value of D, where the sorting result here is the PM2, that is, the PM2 is selected to be used as the physical machine for deployment. [0158] Through predicting the properties after the virtual machine is deployed for the physical machines, the load states of the physical machines after the virtual machine is deployed can be well obtained, and the optimal physical machine is selected for deployment, so as to ensure the load balance of each physical machine.)”.
However, Tian may be silent regarding storage of different types.
Kitamura teaches “wherein each corresponding set of physical storage devices comprises a plurality of different types of physical storage devices… a first type of first physical storage… a second type of a second physical storage ([Claim 22] migrating the first file to a second logical volume corresponding to a second logical address, the second logical address of the second logical volume being mapped to a second virtual region of the virtual volume, the second logical volume being defined by one or more physical storage devices of a second type, the physical storage devices of the first and second types providing different performance characteristics).”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kitamura with the teachings of Tian in order to provide a system that teaches memory of Tian may be of different types. The motivation for applying Kitamura teaching with Tian teaching is to provide a system that allows for customizing performance. Tian, Kitamura are analogous art directed towards distributed resources. Together Tian, Kitamura teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kitamura with the teachings Tian by known methods and gained expected results. 
However, Tian may be silent regarding details of the data centers.
Marhshak teaches “wherein the distributed storage system comprises a plurality of physical storage devices divided into a plurality of storage groups, wherein each storage group of the plurality of storage groups comprises a corresponding set of physical storage devices of the plurality of physical storage devices ([Col. 58, Lines 38-50] Thus, some or all of the data centers 3010, 3020, 3030 may each contain a plurality of hosts and/or a plurality of storage devices, all or some of which may work together as a single consistency group. Accordingly, each of the hosts 3012, 3022, 3032 may represent a plurality of hosts while each of the storage devices 3014, 3024, 3034 may represent a plurality of storage devices (storage group). Note also that a storage device may include one or more logical volumes so that, for the discussion herein, references to a storage device or a storage group may be understood, in appropriate context, to include one or more individual storage devices and/or one or more logical volumes provided in connection with a storage device.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Marhshak with the teachings of Tian, Kitamura in order to provide a system that teaches memory of Tian may be of different types. The motivation for applying Kitamura teaching with Tian teaching is to provide a system that allows for customizing performance. Tian, Kitamura are analogous art directed towards distributed resources. Together Tian, Kitamura teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kitamura with the teachings Tian by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Tian teaches “the method of claim 1, wherein the first type of physical storage device comprises solid state disk, and wherein the second type of physical storage device comprises magnetic disk ([0159] The storage medium may be a magnetic disk, an optical disk, a Read-Only Memory (Read-Only Memory, ROM), or a Random Access Memory (Random Access Memory, RAM).)”.
Claim 4, the combination teaches the claim, wherein Tian teaches “the method of claim 1, wherein for multiple storage groups the expected change in the corresponding variance comprises a decrease in the corresponding variance, and wherein the second storage group is selected at random from the multiple storage groups ([0156] Step 600: When it is found that the values of D in several physical machines are the same, it considers that the values are equivalent, and then a PMx is randomly selected as the physical machine for deployment.). 
Claim 5, the combination teaches the claim, wherein Tian teaches “the method of claim 1, further comprising selecting the plurality of storage groups other than the first storage group from a set of storage groups based on each of the plurality of storage groups having sufficient resources to satisfy requirements of the first workload ([0036] Step 202: Determine load mean values of properties of the scheduling domain according to the current utilization ratios, and calculate load variance values of the physical machines according to the load mean values and load predicted values of the properties of the physical machines. [0037] Step 203: Select a physical machine with a minimum load variance value to deploy the current allocation task.).
Claim 6, the combination teaches the claim, wherein Tian teaches “the method of claim 1, wherein for multiple storage groups the expected change in the corresponding variance comprises a decrease in the corresponding variance, and wherein the second storage group is selected from the multiple storage groups based on the second storage group having more available resources than other storage groups of the multiple storage groups ([0036] Step 202: Determine load mean values of properties of the scheduling domain according to the current utilization ratios, and calculate load variance values of the physical machines according to the load mean values and load predicted values of the properties of the physical machines. [0037] Step 203: Select a physical machine with a minimum load variance value to deploy the current allocation task.).
Claim 7, the combination teaches the claim, wherein Tian teaches “the method of claim 1, further comprising migrating data associated with a second workload from the second storage group to the first storage group based on the migrating decreasing the corresponding variance of the first storage group and the corresponding variance of the second storage group ([0036] Step 202: Determine load mean values of properties of the scheduling domain according to the current utilization ratios, and calculate load variance values of the physical machines according to the load mean values and load predicted values of the properties of the physical machines. [0037] Step 203: Select a physical machine with a minimum load variance value to deploy the current allocation task.)”.
Claim 8, the combination teaches the claim, wherein Tian teaches “the method of claim 1, further comprising migrating data associated with a second workload from a third storage group of the plurality of storage groups to the first storage group based on the migrating decreasing the corresponding variance of the first storage group and the corresponding variance of the third storage group ([0036] Step 202: Determine load mean values of properties of the scheduling domain according to the current utilization ratios, and calculate load variance values of the physical machines according to the load mean values and load predicted values of the properties of the physical machines. [0037] Step 203: Select a physical machine with a minimum load variance value to deploy the current allocation task.)”.
Claim 9, ” A system comprising: at least one memory; and at least one processor, the at least one memory and the at least one processor configured to perform operations for placing workloads on storage groups of a distributed storage system, wherein the distributed storage system comprises a plurality of physical storage devices divided into a plurality of storage groups, wherein each storage group of the plurality of storage groups comprises a corresponding set of physical storage devices of the plurality of physical storage devices, wherein each corresponding set of physical storage devices comprises a plurality of different types of physical storage devices, the operations comprising: determining, for each of the plurality of storage groups, a corresponding variance between a corresponding first amount of storage used of a first type of physical storage device and a corresponding second amount of storage used of a second type of physical storage device of the corresponding set of physical storage devices, wherein data associated with a first workload is stored on a first storage group of the plurality of storage groups; determining, for each of the plurality of storage groups other than the first storage group, an expected change in the corresponding variance based on migrating the data associated with the first workload from the first storage group to the corresponding storage group; and migrating the data associated with the first workload from the first storage group to a second storage group of the plurality of storage groups based on the expected change in the corresponding variance of the second storage group being a decrease in the corresponding variance of the second storage group and based on the migrating decreasing the corresponding variance of the first storage group”  is similar to claim 1 and therefore rejected by the same references and citations.
Claim 10, “the system of claim 9, wherein the first type of physical storage device comprises solid state disk, and wherein the second type of physical storage device comprises magnetic disk”  is similar to claim 2 and therefore rejected by the same references and citations.
Claim 12, “the system of claim 9, wherein for multiple storage groups the expected change in the corresponding variance comprises a decrease in the corresponding variance, and wherein the second storage group is selected at random from the multiple storage groups”  is similar to claim 4 and therefore rejected by the same references and citations.
Claim 13, “the system of claim 9, wherein the operations further comprise selecting the plurality of storage groups other than the first storage group from a set of storage groups based on each of the plurality of storage groups having sufficient resources to satisfy requirements of the first workload”  is similar to claim 5 and therefore rejected by the same references and citations.
Claim 14, “the system of claim 9, wherein for multiple storage groups the expected change in the corresponding variance comprises a decrease in the corresponding variance, and wherein the second storage group is selected from the multiple storage groups based on the second storage group having more available resources than other storage groups of the multiple storage groups”  is similar to claim 6 and therefore rejected by the same references and citations.
Claim 15, “the system of claim 9, wherein the operations further comprise migrating data associated with a second workload from the second storage group to the first storage group based on the migrating decreasing the corresponding variance of the first storage group and the corresponding variance of the second storage group”  is similar to claim 7 and therefore rejected by the same references and citations.
Claim 16, “the system of claim 9, wherein the operations further comprise migrating data associated with a second workload from a third storage group of the plurality of storage groups to the first storage group based on the migrating decreasing the corresponding variance of the first storage group and the corresponding variance of the third storage group”  is similar to claim 8 and therefore rejected by the same references and citations.
Claim 17, “a non-transitory computer-readable medium, that when executed by a computer system, cause the computer system to perform a method for placing workloads on storage groups of a distributed storage system, wherein the distributed storage system comprises a plurality of physical storage devices divided into a plurality of storage groups, wherein each storage group of the plurality of storage groups comprises a corresponding set of physical storage devices of the plurality of physical storage devices, wherein each corresponding set of physical storage devices comprises a plurality of different types of physical storage devices, the method comprising: determining, for each of the plurality of storage groups, a corresponding variance between a corresponding first amount of storage used of a first type of physical storage device and a corresponding second amount of storage used of a second type of physical storage device of the corresponding set of physical storage devices, wherein data associated with a first workload is stored on a first storage group of the plurality of storage groups; determining, for each of the plurality of storage groups other than the first storage group, an expected change in the corresponding variance based on migrating the data associated with the first workload from the first storage group to the corresponding storage group; and migrating the data associated with the first workload from the first storage group to a second storage group of the plurality of storage groups based on the expected change in the corresponding variance of the second storage group being a decrease in the corresponding variance of the second storage group and based on the migrating decreasing the corresponding variance of the first storage group”  is similar to claim 1 and therefore rejected by the same references and citations..
Claim 18, “the non-transitory computer-readable medium of claim 17, wherein the first type of physical storage device comprises solid state disk, and wherein the second type of physical storage device comprises magnetic disk”  is similar to claim 1 and therefore rejected by the same references and citations.
Claim 19, “the non-transitory computer-readable medium of claim 17, wherein the first workload comprises a virtual machine, and wherein the data associated with the workload comprises a virtual disk”  is similar to claim 2 and therefore rejected by the same references and citations.
Claim 20, “the non-transitory computer-readable medium of claim 17, wherein for multiple storage groups the expected change in the corresponding variance comprises a decrease in the corresponding variance, and wherein the second storage group is selected at random from the multiple storage groups”  is similar to claim 4 and therefore rejected by the same references and citations.
Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Kitamura in view of Marshak in further view of Carroll (Pub. No. US 2009/0293055)
Claim 3, the combination may not explicitly teach the limitation.
Carroll teaches “the method of claim 1, wherein the first workload comprises a virtual machine, and wherein the data associated with the workload comprises a virtual disk ([0150] It was mentioned above in the context of FIG. 2 that when a user moves from a TC 220 served by one CO 102 to a TC 220 served by a different CO, the system 100 migrates the VPC to the new CO via the back-end network 200. To implement that migration, both the user's VM and virtual disks are migrated.)”.
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Carroll with the teachings of Tian, Kitamura, Marhshak in order to provide a system that teaches details of a workload. The motivation for applying Carroll teaching with Tian, Kitamura, Marhshak teaching is to provide a system that allows for migration of VM data. Tian, Kitamura are analogous art directed towards distributed resources. Together Tian, Kitamura, Marhshak, Carroll teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Carroll with the teachings Tian, Kitamura,  Marhshak by known methods and gained expected results. 
Claim 11, “the system of claim 9, wherein the first workload comprises a virtual machine, and wherein the data associated with the workload comprises a virtual disk”  is similar to claim 3 and therefore rejected by the same references and citations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199